DETAILED ACTION
Applicants’ arguments, filed 28 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made NON-FINAL because it includes a rejection that could have been made previously but mistakenly was not made previously.

Claim Interpretation
Claim Interpretation – Water Solubility: The instant claims require that at least about 20 parts, by weight, of the hydrophilic anticaries agent particles are soluble in about 100 parts, by weight, of water. For the purposes of examination under prior art, the term “water” is understood to refer to water at an approximately neutral pH. The term “water” is not understood to refer to an aqueous solution that is significantly acidic or basic. For example, a hydrophilic anticaries agent that dissolves in aqueous acid but does not dissolve in water with a neural pH is not understood to meet the claim limitations.
Claim Interpretation – Anticaries Agent: The instant claims require an anticaries agent. The instant specification discloses the following anticaries agents (e.g. as required by instant claim 52), as of the instant specification on page 22 lines 15-28, reproduced below.

    PNG
    media_image1.png
    365
    638
    media_image1.png
    Greyscale

In view of the above-reproduced text, the examiner understands the following compounds to be anticaries agents.
First, ionic fluorides and/or fluorophosphates are understood to be anticaries agents, regardless of whether or not they are listed in the above-reproduced paragraph. Secondly, the agents specifically disclosed in the above list are understood to be anticaries agents. However, the examiner notes the following. First, organic fluorides comprising a carbon-fluorine covalent bond are not understood to be anticaries agents; this is because a fluoride anion acts in an anticaries manner by incorporation into dental enamel, and a fluorine atom bound to a carbon atom would not have been able to have been incorporated into dental enamel due to the strength of the carbon-fluorine covalent bond. Secondly, some of the anticaries agents disclosed above, such as sodium fluoride, do not meet the instantly claimed limitations because they are less water-soluble than what is required.
As such, the specific compounds disclosed above are understood to be anticaries agents. However, some of said compounds would not read on the claimed invention to the extent that they are not sufficiently water-soluble to meet the instantly claimed requirements.
Additionally, bioglasses disclosed by Litkowski et al. (US Patent 5,735,942) but not specifically disclosed in the instant specification are understood to be anticaries agents. However, these anticaries agents are understood to read on the instant claims only if they have the required water-solubility. The bioglass recited by claim 1 of Litkowski comprises silica as a primary ingredient, as of Litkowski, column 9, lines 5-11, reproduced below.

    PNG
    media_image2.png
    135
    428
    media_image2.png
    Greyscale

The skilled artisan would not have expected that the above-reproduced composition would have been water-soluble because silicas are not generally water-soluble. This is shown by the fact that sand, which primarily comprises silica, does not dissolve in ocean water.
Claim Interpretation – Particle: The examiner notes the following in the instant specification on page 5. 

    PNG
    media_image3.png
    155
    641
    media_image3.png
    Greyscale

As such, the instant specification defines the term “particle” to refer to a solid or a semi-solid material. A liquid material is therefore not a particle. As such, a water in oil emulsion comprising discrete portions of water phase in a continuous oil phase is not understood to comprise particles. This is because water is liquid. In contrast, the instant specification defines the term “particle” to refer to solid or semisolid materials.
Sodium Metaphosphate: As best understood by the examiner, sodium metaphosphate and sodium hexametaphosphate are understood to be the same compound.

Solubilities of Various Ingredients
As best understood by the examiner, the following are the solubilities of ingredients that are relevant to the examination of the instant application.
Sodium monofluorophosphate – water solubility of 25 g per 100 mL.
Calcium pyrophosphate – insoluble in water (though soluble in acid).
Sodium metaphosphate (i.e. sodium hexametaphosphate) – soluble in water.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5-10, 17, 24-26, and 52-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US Patent 4,132,771).
Schreiber et al. (hereafter referred to as Schreiber) is drawn to a dentifrice, as of Schreiber, title and abstract. One of the compositions exemplified by Schreiber has the following formulation, as of Schreiber, column 11, Example 2, reproduced below.

    PNG
    media_image4.png
    210
    425
    media_image4.png
    Greyscale

As to part (b) of claim 1, Schreiber teaches petrolatum as a substitute for glycerin, as of Schreiber, column 7 lines 60-64, reproduced below.

    PNG
    media_image5.png
    104
    484
    media_image5.png
    Greyscale

As to part (a) of claim 1, Schreiber teaches sodium monofluorophosphate (Na2PO3F). Schreiber does not explicitly teach that the sodium monofluorophosphate is in the form of a particle. Nevertheless, the skilled artisan would not have expected sodium monofluorophosphate to have been soluble in petrolatum, and would have expected sodium monofluorophosphate to have been in particulate form had it been present in a petrolatum vehicle.
As to claim 1, the claim is not anticipatory because the examples of Schreiber use glycerin instead of petrolatum. However, elsewhere in the reference, Schreiber teaches petrolatum as an alternative to glycerin, as of Schreiber, column 7 lines 60-64. As such, the skilled artisan would have been motivated to have modified the composition of Schreiber to have used petrolatum instead of glycerin. This modification would have been prima facie obvious. Patents are relevant for all they contain, and are not limited to the preferred embodiments. See MPEP 2123.
As to claim 3, Schreiber teaches sodium fluoride and potassium fluoride as alternatives to sodium monofluorophosphate, as of Schreiber, column 5 line 44. Sodium fluoride and potassium fluoride are understood to have the required water solubility.
As to claim 5, Schreiber teaches sodium monofluorophosphate in the above-indicated example. Schreiber also teaches sodium fluoride and potassium fluoride as alternatives to sodium monofluorophosphate, as of Schreiber, column 5 line 44.
As to claim 6, Schreiber teaches calcium pyrophosphate and sodium metaphsophate, which are understood to be anticalculus agents. See Schreiber, column 8 lines 22-27. The examiner understands these to be polyphosphates, and these are understood to read on the required polyphosphate.
As to claims 7-8, Schreiber teaches the following on column 10, relevant text reproduced below.

    PNG
    media_image6.png
    373
    426
    media_image6.png
    Greyscale

1,6-bis(4-chloro-phenylbiguanido)hexane is understood to read on the required chlorhexidine.
As to claim 9, Schreiber teaches zinc and copper in the form of zeolites, as of Schreiber, column 6, table as of lines 4-9.
As to claim 10, Schreiber teaches stannous fluoride as of Schreiber, column 5 lines 38-57.
As to claim 17, as best understood by the examiner, the sodium monofluophosphate particles of Schreiber are insoluble in the petrolatum, and petrolatum is insoluble in water.
As to claim 24, Schreiber teaches applying the composition with a toothbrush, as of Schreiber, column 6 line 52. As such, this would indicate that Schreiber envisions placing the composition of Schreiber on a toothbrush and brushing one’s teeth with the composition of Schreiber. The toothbrush reads on the required delivery carrier.
As to claim 25, as Schreiber teaches brushing one’s teeth with the composition of Schreiber, the skilled artisan would have been motivated to have provided a kit comprising the dental composition of Schreiber along with a toothbrush.
As to claim 26, the toothbrush of Schreiber reads on the required applicator.
As to claim 52, this is an independent claim drawn to a method for applying an active ingredient to the composition of Schreiber. This claim appears to comprise the limitations of claim 24, except this claim is broader than claim 24 because it does not require that the anticaries agent be fluoride, whereas claim 24 (which depends upon claim 1) does require that the anticaries agent be fluoride. As such, claim 52 is rejected for essentially the same reason that claims 1 and 24 are rejected.
As to claim 53, Schreiber teaches sodium fluoride and potassium fluoride as alternatives to sodium monofluorophosphate, as of Schreiber, column 5 line 44. Sodium fluoride and potassium fluoride are understood to have the required water solubility.
As to claim 54, the sodium monofluorophosphate of Schreiber reads on the required fluoride.
As to claim 55, the sodium monofluorophosphate of Schreiber reads on the additional limitations of claim 55.
As to claim 56, Schreiber teaches calcium pyrophosphate and sodium metaphsophate, which are understood to be anticalculus agents. See Schreiber, column 8 lines 22-27. The examiner understands these to be polyphosphates, and these are understood to read on the required polyphosphate.
As to claims 57-58, these claims are rejected for essentially the same reason that claims 7-8 are rejected. See Schreiber, column 10, lines 5-26, reproduced above, which teaches the required antimicrobial agent.
As to claim 59, Schreiber teaches zinc and copper in the form of zeolites, as of Schreiber, column 6, table as of lines 4-9.
As to claim 60, Schreiber teaches stannous fluoride as of Schreiber, column 5 lines 38-57.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US Patent 4,132,771) in view of Bekker et al. (US 2014/0336272 A1).
Schreiber is drawn to a dental formulation that may comprise petrolatum. See the rejection above over Schreiber by itself.
Schreiber is silent as to the cone penetration of the petrolatum.
Bekker et al. (hereafter referred to as Bekker) is drawn to a petrolatum composition, as of Bekker, title and abstract. Said petrolatum has a drop melting point of between 35ºC and 80ºC, as of Bekker, abstract. Said petrolatum has a cone penetration in the following range, as of Bekker, paragraph 0022, reproduced below.

    PNG
    media_image7.png
    104
    459
    media_image7.png
    Greyscale

Bekker does not teach incorporating particles in the petrolatum.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the petrolatum of Schreiber with the properties taught by Bekker. Schreiber teaches petrolatum, but is silent regarding the properties of said petrolatum. Bekker teaches properties that are known for the formulation of petrolatum, the skilled artisan would have been motivated to have used the petrolatum of Bekker in the composition of Schreiber in order to have predictably provided the fluid in the composition of Schreiber with a reasonable expectation of success.
In the alternative, the skilled artisan would have been motivated to have substituted the petrolatum of Bekker in place of the petrolatum of Schreiber in order to have predictably provided dental formulation, as taught by Schreiber, with a reasonable expectation of success. The simple substitution of one known element (the petrolatum of Bekker) in place of another (the petrolatum of Schreiber) in order to achieve predictable results (formation of a dental composition, as taught by Schreiber) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 18-19, the claims require cone penetration consistency values of 25-300, which in the case of claim 18 refers to the composition as a whole and in the case of claim 19 refers to the petrolatum by itself. Regardless, the values of 60 to 300 taught by Bekker are within the scope of the required cone penetration values.
As to claim 20, the claim requires petrolatum with a drop melting point of between about 40ºC and about 80ºC. Bekker teaches a drop melting point from about 35-70ºC. This overlaps with the required drop melting point. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Close Prior Art – No Rejection
Withdrawal of Robbins and Tung Rejections in view of Declaration:
As close prior art, the examiner cites Robbins et al. (WO 2017/048216 A1) and Tung (US 2008/0292565 A1). Both references were cited previously in the prosecution history of the instant application.
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract. Robbins teaches anti-caries agents such as sodium-, calcium-, magnesium and stannous fluoride, aminefluorides, disodium monofluorophosphate and sodium trimetaphosphate, as of Robbins, page 15, paragraph 00064. These are understood to be hydrophilic.
However, Robbins differs from the claimed invention at least because there is no clear indication that the anti-caries agents in Robbins are present in the form of particles.
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water-soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image8.png
    182
    400
    media_image8.png
    Greyscale

Tung does not teach a semisolid carrier comprising petrolatum.
The examiner previously rejected the instant claims over the combination of Robbins in view of Tung. Nevertheless, this rejection has been withdrawn in view of data presented in the declaration under 37 C.F.R. 1.132 submitted as of applicant’s response on 21 January 2022. This declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is noted and addressed below.
Prior to substantively addressing the declaration, the examiner notes the following.
In applicant’s prior response on 6 December 2021 (hereafter referred to as applicant’s prior response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on page 8 of applicant’s response, and is reproduced below here.

    PNG
    media_image9.png
    393
    556
    media_image9.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective than placing particles of a less water-soluble sodium percarbonate into petrolatum – see page 8, second to last paragraph of applicant’s response;
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response on 6 December 2021; and
this effect would not have been expected by one of ordinary skill in the art.
In the prior office action on 3 January 2022, the examiner took the following position, as of the office action on 3 January 2022, pages 15-16, relevant text reproduced below.

Even if, purely en arguendo, the conclusions enumerated in points (A), (B), and (C) above are correct, the above-reproduced results are drawn to peroxides, which are tooth bleaching agents. In contrast, the claimed invention is drawn to an anticaries agent. As such, the issue at hand is whether applicant’s results, which apply to tooth bleaching agents, should also have been applicable in regard to anticaries agents.

The declaration submitted with applicants response on 21 January 2022 appears to have been submitted to address this issue.
In the declaration, declarant appears to have tested compositions of urea peroxide in petrolatum, stannous chloride in petrolatum, and stannous fluoride in petrolatum. All of these actives are water-soluble in the manner required by the instant claims. Also, all of these actives appear to be present as solid particles in petrolatum, which is a hydrophobic ingredient.
As best understood by the examiner, declarant appears to have found that the presence of water results in the delivery of the active agent from the hydrophobic phase to the hydrophilic phase. This effect has been found in the case of both tooth bleaching agents, such as urea peroxide (as shown in the declaration) and polyvinylpyrrolidone-hydrogen peroxide adduct (in the specification but not in the declaration), as well as the antimicrobial stannous chloride and the antimicrobial and anticaries agent stannous chloride, both shown in the declaration.
As such, declarant appears to have shown that the beneficial effect of placing particles of a water-soluble agent in petrolatum is applicable both to water-soluble bleaching agents as well as water-soluble antimicrobial and anticaries agents. As such, the beneficial effects shown in data presented in the instant specification regarding water-soluble tooth bleaching agents comprising peroxide present as particles in petrolatum are understood to be applicable to other water-soluble agents (such as anticaries agents) present as particles in petrolatum.
In view of this determination, the examiner takes the position that the instant specification in combination with the declaration shows that anticaries agent particles dispersed in petrolatum and comprising the required solubility have superior results as compared with anticaries agent particles dispersed in petrolatum which have a lower solubility than what is recited by the instant claims. In view of this determination, the obviousness rejections over the combination of Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), by themselves or in view of other references, which were previously set forth in the prior office action on 3 January 2022, have been withdrawn.
The examiner notes that there appear to be various textual errors in the declaration. One such error is pointed out below.

    PNG
    media_image10.png
    292
    534
    media_image10.png
    Greyscale

The term “peroxide” in this case appears to be in error because it is actually a Tin (II) salt, not peroxide, that is delivered. Regardless, the data shown by declarant shows that the beneficial effects found with urea peroxide are also applicable to tin (II) chloride and tin (II) fluoride. As such, despite textual errors such as that described above, the declaration is still understood to be probative of non-obviousness and sufficient to overcome the previously applied rejections.
Therefore, in view of this declaration, the previously applied rejections over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), as well as Robbins in view of Tung and further in view of other references, have been withdrawn.
Faunce Reference: As close prior art, the examiner cites Faunce (US Patent 4,198,394), which was previously cited in the file record of the instant application. Faunce is drawn to a dentifrice composition comprising stannous fluoride and sodium dihydrogen phosphate, as of Faunce, title and abstract. Said composition comprises a water-free carrier, as of Faunce, column 13, lines 45-50. However, the primary carrier in the examples of Faunce is glycerin, as of Faunce, column 7 lines 5-18, reproduced below.

    PNG
    media_image11.png
    280
    424
    media_image11.png
    Greyscale

This differs from the claimed invention because glycerin is water-soluble. In contrast, the carrier of the claimed invention is not water-soluble. Faunce does not teach petrolatum. Faunce also does not teach a water-insoluble non-aqueous carrier, and does not provide motivation for the skilled artisan to have substituted petrolatum in place of the glycerin of Faunce. Additionally, to the extent that Faunce teaches an oil (wherein petrolatum is understood to be an oil), Faunce teaches spearmint oil as a flavoring used in a small amount, as of Faunce, column 6 lines 43-52. Faunce does not teach a water-insoluble oil, let alone petrolatum, as the primary carrier of at least 60% of the composition, nor does Faunce provide motivation for the skilled artisan to have substituted such a carrier in place of glycerin. As such, no rejection over Faunce has been written.
US Patent 11,147,753 – No Double Patenting: As a relevant reference, the examiner cites US Patent 11,147,753. The ‘753 patent has common inventors with the instant application and is commonly assigned with the instant application. Nevertheless, the examiner has decided not to reject the instant claims over the claims of the ‘753 patent for at least the following reasons.
Claim 1 of the ‘753 patent is reproduced below.

    PNG
    media_image12.png
    381
    390
    media_image12.png
    Greyscale

The composition recited by the above-reproduced claim comprises a hydrophobic phase, which is the majority of the composition, and an aqueous phase, which is the minority of the composition. Nevertheless, the aqueous phase in the above composition is not a particle in the manner that the term “particle” is defined by the instant application. This is because a particle, as defined by the instant application, must be solid or semi-solid. In contrast, the aqueous phase in the above composition is liquid. There would have been no motivation for the skilled artisan to have modified the composition of the claims of the ‘753 patent to have had a solid or semisolid particle rather than a liquid aqueous phase; as such, no double patenting rejection over the claims of the ‘753 patent has been written.

Response to Arguments
Applicant’s argument set forth in applicant’s response on 28 April 2022 are moot in view of the withdrawal of the previously applied rejection and the setting forth of a new rejection by the examiner.
Additionally, the examiner notes that the unexpected results set forth in the declaration is not sufficient to overcome the currently pending rejection over Schreiber. This is because in the currently pending rejection, the sodium monofluorophosphate is already in the form of a particle. As such, the skilled artisan would have expected that the desirable results obtained in the declaration would have been applicable to the composition of Schreiber.

Terminal Disclaimer
The terminal disclaimer filed on 7 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,849,729;
US Patent 11,224,760;
US application serial number 16/842,806;
US application serial number 17/014,225;
US application serial number 17/014,208;
US application serial number 17/014,180; and
US application serial number 17/008,681
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 11-15, 22-23, and 61-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 66-78 are allowable.
As an initial matter, what all of the allowable claims have in common is that they require a composition comprising an anticaries agent particle along a tooth bleaching agent such as a peroxide.
As close prior art, the examiner cites Schreiber et al. (US Patent 4,132,771). Schreiber is drawn to a dental composition which comprises glycerine as the ingredient present in the largest amount, though also suggests substituting petrolatum in place of glycerine. See the rejection above over Schreiber by itself.
The examiner notes that Schreiber does teach hydrogen peroxide as of column 1 lines 10-20, wherein hydrogen peroxide is a tooth bleaching agent. However, in this case, the relevant teaching is describing an art reference published prior to Schreiber. In fact, in this art reference, the relevant composition is in a dual component container, with hydrogen peroxide in one component of the container and a reducing agent (which reacts with hydrogen peroxide) in another component. In contrast, the composition of Schreiber itself is not a dual component container. As such, there would have been no motivation for the skilled artisan to have added hydrogen peroxide to the composition of Schreiber (e.g. as of Example 2 of Schreiber, reproduced above) because the cited art teaches hydrogen peroxide in a dual component container; however, the composition of Schreiber is not actually in a dual component container.
As such, the skilled artisan would not have been motivated to have modified Schreiber to have had hydrogen peroxide or another tooth bleaching agent. In the absence of this modification, there would have been no expectation that the composition of Schreiber could have whitened or bleached teeth.

Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612